Citation Nr: 1704069	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  14-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) prior to October 28, 2016.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

P. Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from August 1950 to June 1954 and from June 1958 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a May 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issue for further development in March 2016 to schedule the Veteran for a Board hearing.  The Veteran testified at a videoconference  hearing before the Board in November 2016.  A transcript of that hearing has     been associated with the claims file.  

The Board notes that a January 2017 rating decision granted service connection and a 100 percent rating for chronic obstructive pulmonary disease, effective October 28, 2016.  Thus, entitlement to a TDIU based on multiple service-connected disabilities is moot from that date.  38 C.F.R. § 4.16 (total disability ratings may be assigned based on unemployability "where the schedular rating is less than total."  Accordingly, the issue has been amended as shown on the cover page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

Prior to October 28, 2016, the Veteran did not meet the schedular requirements     for TDIU.  During the period prior to October 28, 2016, the Veteran was service connected for compression fracture T12-L1 with fusion at 30 percent, radiculopathy of the right lower extremity at 10 percent, radiculopathy of the left lower extremity at 0 percent, fracture of the left ribs 5-10 at 0 percent, left otitis externa at 0 percent, and tonsillectomy at 0 percent.  The Veteran's combined evaluation was 40 percent.  Therefore, he did not meet the schedular rating criteria for TDIU during this period.  38 C.F.R. § 4.16(a).  

The Board must then consider whether referral for extraschedular consideration      is warranted.  Such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a).  Under section 4.16(b), the extraschedular provision, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

A March 2016 letter by a VA clinician contained in the Veteran's VA treatment records opined that given the state of degeneration of the lumbar spine, it is more likely than not it has caused the Veteran to not be able to work.  Accordingly, the Board finds that referral for extraschedular consideration for TDIU benefits for the period prior to October 28, 2016 is warranted.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Then, the AOJ should refer the case to the Director, Compensation Service for extraschedular consideration under 38 C.F.R § 4.16(b) for TDIU prior to October 28, 2016.

3.  After completion of the above, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




